FILED
                            NOT FOR PUBLICATION                            MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MEROLANDO N. WARREN,                             No. 13-15056

               Petitioner - Appellant,           D.C. No. 4:08-cv-00754-PJH

  v.
                                                 MEMORANDUM*
TONY HEDGPETH, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Merolando N. Warren appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We

have jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

2011), and we affirm.

      Warren contends that the prosecutor’s use of peremptory challenges to

excuse four African-American female jurors violated Batson v. Kentucky, 476 U.S.
79 (1986). The state court’s conclusion that the peremptory strikes were not

motivated by purposeful discrimination was not contrary to, or an unreasonable

application of, clearly established federal law, nor was it based on an unreasonable

determination of the facts in light of the evidence presented in state court. See 28

U.S.C. § 2254(d); Felkner v. Jackson, 131 S. Ct. 1305, 1307 (2011) (per curiam).

      We construe Warren’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          2                                   13-15056